                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF LOUISIANA

    TEXAS BRINE COMPANY, LLC                                   CIVIL ACTION

    VERSUS                                                        NO. 18-6610

    AMERICAN ARBITRATION                                     SECTION “R” (5)
    ASSOCIATION, INC., ET AL



                          ORDER AND REASONS

        Before the Court are motions for judgment on the pleadings filed by

defendant American Arbitration Association (AAA), defendant Anthony

DiLeo, and defendant Charles Minyard. 1 The court grants these motions

because defendants’ arbitral immunity bars suit against them, and because

vacatur is the exclusive remedy for them to challenge the arbitration award

under the Federal Arbitration Act (FAA).



I.      BACKGROUND

        This case arises out of an arbitration dispute. 2 Plaintiff Texas Brine

Company entered into arbitration with Occidental Chemical Corporation,

the owner of one of the brine wells that it operated, after a sink hole caused


1     R. Doc. 14; R. Doc. 13; R. Doc. 12.
2     R. Doc. 1 at 5 ¶ 11. For a more detailed account of the facts of this case,
see R. Doc. 73.
significant damage in 2012. 3 In February of 2018, Texas Brine sought to

disqualify defendants DiLeo and Minyard, two of the arbitrators on the

arbitration panel presiding over the dispute, for undisclosed conflicts of

interest.4 A Louisiana state court vacated the panel’s substantive rulings,

issued before Texas Brine learned of the conflict, on June 19, 2018.5 Texas

Brine then filed this suit in Louisiana state court on July 6, 2018. 6 It sought

to recover its arbitration costs and the costs from the state court litigation

challenging the arbitration award due to DiLeo and Minyard’s alleged

conflicts of interest. 7 It also named the AAA as a defendant for its role in

appointing the allegedly conflicted arbitrators and for refusing to remove

DiLeo from plaintiff’s arbitration panel, allegedly in violation of its ethics

policies.8

      On July 10, 2018, the AAA removed this action to federal court.9

Defendants now seek judgment on the pleadings on the basis of arbitral

immunity and the FAA. 10




3     R. Doc. 1-1 at 4-5 ¶¶ 15-18.
4     Id. at 21 ¶ 76.
5     Manual Attachment to R. Doc. 1 at 78.
6     R. Doc. 1-1 at 1.
7     Id. at 30-31 ¶¶ 112-18.
8     Id. at 22 ¶ 81.
9     R. Doc. 1.
10    R. Doc. 12; R. Doc. 13; R. Doc. 14.
                                       2
II.   LEGAL STANDARD

      A motion for judgment on the pleadings under Federal Rule of Civil

Procedure 12(c) is appropriate if the matter can be adjudicated by deciding

questions of law rather than factual disputes. Brittan Commc’ns Int’l Corp.

v. Sw. Bell Tel. Co., 313 F.3d 899, 904 (5th Cir. 2002). It is subject to the

same standard as a motion to dismiss under Rule 12(b)(6). Doe v. MySpace,

Inc., 528 F.3d 413, 418 (5th Cir. 2008). To survive a Rule 12(b)(6) motion to

dismiss, the plaintiff must plead enough facts “to state a claim to relief that

is plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570

(2007). A claim is facially plausible when the plaintiff pleads facts that allow

the court to “draw the reasonable inference that the defendant is liable for

the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). The

Court must look only to the pleadings, Brittan, 313 F.3d at 904, and exhibits

attached to the pleadings, see Voest-Alpine Trading USA Corp. v. Bank of

China, 142 F.3d 887, 891 n. 4 (5th Cir. 1998). A court must accept all well-

pleaded facts as true and must draw all reasonable inferences in favor of the

plaintiff. Lormand v. U.S. Unwired, Inc., 565 F.3d 228, 239 (5th Cir. 2009).

But the Court is not bound to accept as true legal conclusions couched as

factual allegations. Iqbal, 556 U.S. at 678.


                                       3
      A legally sufficient complaint must establish more than a “sheer

possibility” that plaintiff’s claim is true. Id. It need not contain detailed

factual allegations, but it must go beyond labels, legal conclusions, or

formulaic recitations of the elements of a cause of action. Id. In other words,

the face of the complaint must contain enough factual matter to raise a

reasonable expectation that discovery will reveal evidence of each element of

the plaintiff’s claim. Lormand, 565 F.3d at 257. If there are insufficient

factual allegations to raise a right to relief above the speculative level, or if it

is apparent from the face of the complaint that there is an insuperable bar to

relief, the claim must be dismissed. Twombly, 550 U.S. at 555.



III. DISCUSSION

      A.    Arbitral Immunity

      Defendants argue that Texas Brine’s claims against all defendants are

barred by arbitral immunity. Arbitral immunity, an absolute immunity

related to judicial immunity, applies to arbitrators because their role “is

functionally equivalent to a judge’s role.” Olson v. Nat’l Ass’n of Sec. Dealers,

85 F.3d 381, 382 (8th Cir. 1996). It extends to “all acts within the scope of

the arbitral process” and covers both individual arbitrators and their

sponsoring organizations. Id. at 382-383 (holding that “arbitral immunity


                                         4
would be almost meaningless” if litigants could simply shift liability to the

organization rather than the individual); see also Jason v. Am. Arbitration

Ass’n, 62 F. App’x 557, 558 (5th Cir. 2003) (“The organizations that sponsor

arbitrations are entitled to immunity from civil liability as well with regard

to the tasks that they perform that are integrally related to arbitration.”). The

failure by DiLeo and Minyard to disclose their alleged conflicts is an act

within the scope of the arbitral process, as is the AAA’s selection of the

arbitrators and refusal to disqualify them. See Blue Cross Blue Shield of Tex.

v. Juneau, 114 S.W. 3d 126, 132 (Tex. App. 2003) (relying on federal

precedent to come to the conclusion that failure to disclose a business

relationship is covered by arbitral immunity because “the disclosure

requirement [is] directly related to [defendant’s] function as an arbitrator”);

Olson, 85 F.3d at 383 (holding that selection of arbitrators is covered by

arbitral immunity); Jason, 62 F. App’x at 558 (holding that AAA’s refusal to

disqualify an arbitrator is covered even when doing so violates its internal

rules). Under federal law, all of defendants’ acts on which Texas Brine bases

its claims are therefore protected by arbitral immunity.

      Texas Brine argues that because this case is in federal court under

diversity jurisdiction, and because there is no Louisiana statute conferring

arbitral immunity, the Court should “apply Louisiana substantive law to this


                                       5
dispute” and hold that no arbitral immunity exists. 11 But the arbitration

giving rise to this action is governed by the Federal Arbitration Act (FAA), 12

and federal courts apply federal immunity laws in cases where the act

applies. The FAA preempts state law “to the extent necessary to protect the

achievement of the aims of the FAA.”          Hartford Lloyd’s Ins. Co. v.

Teachworth, 898 F.2d 1058, 1062 (5th Cir. 1990); FIA Card Servs., N.A. v.

Weaver, 62 So.3d 709, 712 (La. 2011) (“[A]ny ‘inconsistency between the

[FAA] and Louisiana law must be resolved in favor of the federal act as

federal law preempts contrary state law.’”) (quoting Blount v. Smith Barney

Shearson, Inc., 695 So.2d 1001, 1003 (La. App. 4 Cir. 1997)). Courts must

therefore apply federal law whenever state law could undermine a federal

policy favoring arbitration. Wasyl, Inc. v. First Bos. Corp., 813 F.2d 1579,

1582 (9th Cir. 1987).     In Wasyl, the Ninth Circuit, relying on federal

precedent, held that arbitral immunity is an area in which courts should

apply federal law because it is necessary to protect the aims of the FAA. It

stated:

      As with judicial and quasi-judicial immunity, arbitral immunity
      is essential to protect the decision-maker from undue influence

11    R. Doc. 56 at 7.
12    Texas Brine’s contract underlying this dispute specifies that any
dispute or claim arising out of the agreement must be resolved through
arbitration, and that the arbitration is governed by the FAA. See Sealed
Attachment to R. Doc. 1 at 43.
                                     6
      and protect the decision-making process from reprisals by
      dissatisfied litigants. Because federal policy encourages
      arbitration and arbitrators are essential to furthering that policy,
      it is appropriate that immunity be extended to arbitrators for acts
      within the scope of their duties and within their jurisdiction.
Similarly, in Jason v. American Arbitration Association, the Fifth Circuit

looked to federal law when it applied arbitral immunity in a diversity case

governed by the FAA. Jason, 62 F. App’x at 558 (holding that arbitral

immunity applied based on exclusively federal precedent). The state law

claims in Jason were nearly identical to Texas Brine’s claims in this action.

See Jason v. Am. Arbitration Ass’n, No. 02-474, 2002 WL 1059005, at *1

(E.D. La. May 23, 2002) (holding that state law contract and negligence

claims were subject to arbitral immunity). In fact, every circuit to have

considered this question has extended quasi-judicial immunity to arbitrators

acting in the scope of their duties, see Jason, 62 F. App’x at 558, and none of

these has applied state law immunity regardless of the character of the

claims.

      But even if federal arbitral immunity rules did not apply to cases

governed by the FAA, Louisiana law favors arbitral immunity. Texas Brine

cannot point to any instances in which a Louisiana court refused to recognize

arbitral immunity. While the Louisiana Supreme Court has not directly

addressed the issue of arbitral immunity, it patterns its interpretations of


                                       7
Louisiana arbitration law on federal law. See Lafleur v. Law Offices of

Anthony G. Buzbee, P.C., 960 So. 2d 105 (La. App. 1 Cir. 2007)

(“Jurisprudence has recognized that the FAA and the LBAL are virtually

identical; therefore . . . federal jurisprudence interpreting the FAA may be

considered in construing the LBAL.”) (internal quotation marks omitted).

Louisiana courts also pattern their immunity decisions after federal law. See

Cain v. City of New Orleans, 184 F. Supp. 3d 379, 391 (E.D. La. 2016)

(holding that quasi-judicial immunity applied equally under federal law and

Louisiana law because they do not differ); Moore v. Taylor, 541 So. 2d 378,

381 (La. App. 2 Cir. 1989) (“Louisiana jurisprudence on judicial immunity

mirrors the federal doctrine.”). The Louisiana Supreme Court has also

upheld absolute immunity for witnesses, which is similarly a common law

immunity based on the principle of judicial immunity. See Marrogi v.

Howard, 805 So. 2d 1118, 1127-28 (La. 2002) (“In Louisiana, the affirmative

defense of witness immunity or privilege has evolved from the

jurisprudence.”). There is therefore no reason to think that a Louisiana court

would refuse to extend immunity to these defendants.

     Finally, the choice of law provision in Texas Brine’s contract that

underlies this litigation provides that the agreement shall be governed by

“the laws of the United States and, to the extent not inconsistent therewith,


                                      8
the laws of the State of Louisiana . . . .”13 Even if there were support for the

premise that Louisiana does not recognize arbitral immunity, Louisiana law

would then be inconsistent with federal law, and the Court would still be

obligated to apply federal law under the terms of the contract. There is

therefore no circumstance in which Texas Brine’s claims are not barred. 14

      Texas Brine also contends that there is an exception to arbitral

immunity for equitable remedies such as unjust enrichment.15 It relies on

the case Pulliam v. Allen, 466 U.S. 522 (1984), in which the Supreme Court

recognized an exception to judicial immunity for Section 1983 claims seeking

prospective injunctive relief against state court judges acting in their official

capacity. Id. at 541-42. The Pulliam decision was statutorily overruled as to

1983 claims in 1996 by the Federal Courts Improvement Act (FCIA), which

amended Section 1983 to provide that “in any action brought against a

judicial officer for an act or omission taken in such officer’s judicial capacity,

injunctive relief shall not be granted unless a declaratory decree was violated




13    Sealed Attachment to R. Doc. 1 at 43.
14    Texas Brine argues that Louisiana Civil Code Article 2004 prevents the
Court from applying arbitral immunity in this case. R. Doc. 56 at 11. Given
that Louisiana law mirrors federal law, under which defendants are subject
to absolute arbitral immunity, and that Louisiana law cannot apply in this
action to the extent that it is inconsistent with federal law, there is no reason
to think that Article 2004 would apply or would negate arbitral immunity.
15    Id. at 13-18.
                                         9
or declaratory relief is unavailable.” 42 U.S.C. § 1983. Circuits that have

addressed the issue have interpreted Pulliam as either not creating an

exception to judicial immunity beyond the 1983 context, or as being entirely

overruled by the FCIA. See Mullis v. U.S. Bankr. Court for Dist. of Nev., 828

F.2d 1385 (9th Cir. 1987) (holding that Pulliam never applied to claims

outside of 1983); Bolin v. Story, 225 F.3d 1234, 1242 (11th Cir. 2000)

(holding that Pulliam is no longer a basis to allow injunctive relief against

judges even outside of the 1983 context). The Court thus cannot extend the

Pulliam judicial immunity exception to arbitral immunity because it no

longer exists even for judicial immunity in the 1983 context.

      Even if the exception to judicial immunity recognized in Pulliam did

apply beyond the 1983 context, had not been statutorily overruled, and this

Court were to then extend such a principle to arbitral immunity, Texas

Brine’s claims would not be covered by this exception because they do not

seek injunctive relief. Texas Brine argues that its claim of unjust enrichment

is an equitable claim included under the Pulliam exception. 16 But the

Pulliam exception was limited to injunctive relief and to attorney’s fees under

42 U.S.C. § 1988. It did not include all other types of relief deemed equitable.

See Pulliam, 466 U.S. at 543 (hesitating to allow even recovery of attorney’s


16    Id. at 15-18.
                                      10
fees because they are the “functional equivalent of monetary damages and

monetary damages indisputably are prohibited by judicial immunity”). The

relief that Texas Brine seeks is payment for the losses it suffered as a result

of defendants’ alleged failure to disclose conflicts of interest.17 These are

essentially damages by another name.         The Pulliam exception would

therefore not permit this type of recovery against defendants.

      B.    Plaintiff May Not Seek Remedies Outside of the Federal
            Arbitration Act
      Even if arbitral immunity did not apply to defendants’ actions,

plaintiff’s claims are barred because the FAA is the exclusive remedy for

claims such as Texas Brine’s that challenge misconduct in the administration

of an arbitration award. Smith v. Shell Chem. Co., 333 F. Supp. 2d 579, 583

(5th Cir. 2004); Corey v. N.Y. Stock Exch., 691 F.2d 1205, 1211-12 (6th Cir.

1982) (holding that “the Federal Arbitration Act provides the exclusive

remedy for challenging acts that taint an arbitration award” and challenges

to arbitrator selection “are squarely within the scope of section 10 of the

Arbitration Act”). Section 10 of the FAA provides that a court may “make an

order vacating the award” where “there was evident partiality or corruption”

by any of the arbitrators. 9 U.S.C. § 10. This process, which Texas Brine has




17    Id. at 17.
                                      11
already sought and received, 18 is the only challenge that Texas Brine may

bring for any conduct relating to this arbitration. Corey, 691 F.2d at 1212

(“Barring [a defect in the underlying agreement to arbitrate or a remedy

under Section 10] the Arbitration Act provides no other avenue by which an

arbitration award may be challenged.”).

     Section 10 does not allow litigants to recover costs or attorney’s fees in

a vacatur proceeding. See 9 U.S.C. § 10(b) (allowing a court to order a

rehearing by the arbitrators only in the event of vacatur). Texas Brine’s

attempt to reconfigure its claims as something other than a challenge to the

arbitration award does not allow it to circumvent the FAA or to recover

damages and costs unavailable under the act’s provisions. 19 See Corey, 691

F.2d at 1213.    Such collateral attacks on arbitrators “circumvent the

[provided remedies] and seek relief outside the statutory limitations,

rendering meaningless the notion that parties can contract to be bound to an

arbitrated agreement.” Juneau, 114 S.W. 3d at 136 (referring to the Texas

Arbitration Act). The FAA prohibits the remedies that plaintiff seeks.




18    See Manual Attachment to R. Doc. 1 at 71.
19    See R. Doc. 56 at 18-21. Texas Brine argues that its attempt to recover
the costs of its arbitration are not an impermissible collateral attack on the
arbitration award.
                                       12
      Finally, Texas Brine argues that even if this Court finds that its claims

are barred, it should allow it to amend its complaint. 20 But arbitral immunity

bars all civil claims against defendants in the scope of the arbitral process.

Texas Brine challenges only acts that are within the scope of the arbitral

process. Therefore, any claim that Texas Brine adds will also be barred by

arbitral immunity.    Similarly, plaintiffs have already received the only

remedy available under the FAA to challenge the events that resulted in their

arbitration award. Because arbitral immunity and the FAA bar all claims

arising out of this arbitration, allowing plaintiff to amend would be futile.

See Imbornone v. Tchefuncta Urgent Care, Inc., No. 11-3195, 2013 WL

3818331, at *5 (E.D. La. July 22, 2013) (denying leave to amend complaint

under Rule 16(b) when the deadline to amend had passed and his proposed

amendment would be futile); In re Belle Chasse Marine Transp., Inc., No.

12-1281, 2013 WL 3422032, at *4 (E.D. La. July 8, 2013) (same).




20    R. Doc. 56 at 24.
                                      13
IV.   CONCLUSION

      For the foregoing reasons, defendants’ motions for judgment on the

pleadings are GRANTED. Plaintiff Texas Brine’s claims are DISMISSED

WITH PREJUDICE.



       New Orleans, Louisiana, this _____
                                     2nd day of November, 2018.


                    _____________________
                         SARAH S. VANCE
                  UNITED STATES DISTRICT JUDGE




                                   14
